DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8, 11-12, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paine et al. (US 2018/0189354 A1, “Paine”) in view of Kawano (US 2021/0392193 A1).
As to claims 1, 11, Paine discloses an information processing method (Fig. 5) performed by an information processing apparatus (computing device 402, Fig. 4), the information processing method comprising: 

determining an image capture region to be scanned by a camera according to the demonstrative pronoun (determining an object of user focus based on the identified part-of-speech associated with the voice input, para. 0061); 
recognizing the target indicated by the user from a result of scanning the image capture region (the object of user focus is identified by sending an image of the real-world item as an image search query, para. 0047); and 
feeding back, to the user, a result of processing the spoken utterance on the basis of a result of recognizing the target indicated by the user (result of the search query is visually presented to inform the user, para. 0051). 
Paine differs from claims 1, 11 in that it does not teach determining the image capture region according to a type of the demonstrative pronoun.
Kawano teaches the known technology of determining distance information to a target object based on the type of demonstrative pronoun (“this” or “that”, para. 0002).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paine with the above teaching in Kawano in order to provide improved recognition and feedback by more clearly understanding an ambiguous utterance.
As to claims 2, 12, Paine in view of Kawano discloses: wherein the determining the image capture region comprises determining a region between the user and the information processing apparatus as the image capture region to be scanned by the camera, in response to the extracted demonstrative pronoun being a first demonstrative pronoun referring to a target located near the user (Kawano: distance from user to target is indicated by the type of demonstrative pronoun, e.g. “this” or “that”, para. 0002).
As to claims 5, 15, Paine in view of Kawano discloses: 

wherein the determining the image capture region comprises determining which region among regions located in the direction indicated by the user is to be the image capture region to be scanned by the camera, according to the type of the demonstrative pronoun (Kawano: distance from user to target is indicated by the type of demonstrative pronoun, e.g. “this” or “that”, para. 0002).
As to claims 8, 18, Paine in view of Kawano discloses: wherein the determining the image capture region comprises determining which region among the regions located in the direction indicated by the user is to be the image capture region to be scanned by the camera, in response to the extracted demonstrative pronoun being a second demonstrative pronoun referring to a target located far away from the user and the information processing apparatus (Kawano: distance from user to target is indicated by the type of demonstrative pronoun, e.g. “this” or “that”, para. 0002).
Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paine in view of Kawano, as applied to claims 5, 15 above, and further in view of Stent (US 2019/0317594 A1).
Paine in view of Kawano differs from claims 7, 17 in that it does not disclose: wherein the identifying the direction indicated by the user comprises identifying the direction indicated by the user included in the image information using a deep neural network model trained in advance to identify a direction indicated by an object by analyzing a gesture of the object included in image information.
Stent teaches locating and identifying an object of interest via human gesture detection and using deep neural network model trained in advance (para. 0065, 0070).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
Allowable Subject Matter
Claims 3-4, 6, 9-10, 13-14, 16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2020/0043478 A1), Kienzle et al. (US 2018/0046851 A1), Yamashita et al. (US 2001/0020837 A1), Suzuki et al. (US 2020/0258515 A1) teach other relevant systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Stella L. Woo/            Primary Examiner, Art Unit 2652